Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner notes that contrary to the applicant’s statement that no new matter was entered on page 11 of the response filed 6/14/22, new matter was in fact entered. For Claims 1-4 and 21 the applicant broadened the scope beyond what was originally filed. The applicant claimed and disclosed a species of a circuit with a reset circuit used for battery monitoring in original claims 1-20. Without support in the original disclosure that the reset circuit was meant to be used in other applications, the applicant has broadened the scope of Claims 1-4 and 21 to now include a genus of any reset circuit. Had these claims not been withdrawn due to an election of species, they would be subject to a 112(a) written description rejection for new matter as the applicant does not have support for this reset circuit being used in a non-battery monitoring circuitry. Thus, the examiner recommends the applicant find support for such breadth of scope if they intend to go forward with Group I (see restriction section below) as currently amended (e.g. for a successful petition to withdraw the restriction requirement, continuation, divisional, etc.; for a continuation in part applicant can possibly provide support which was not previously present). 
As for claims 6-15, 17-20, and 22, as they all require the same species as the originally filed disclosure (i.e. a battery monitoring circuit) and the allowable subject matter previously explained is still present. Therefore, the remaining claims are allowable.
The abstract objection is withdrawn due to the amendments. The drawing objections are maintained as the applicant has failed to demonstrate the features required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the circuits of Claims 3 and 14 (in the same circuit as Claim 1; basically, the connection between the regulator and the circuitry shown in Fig. 3 should be shown in the same Figure to make the connections clear) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Newly submitted claims 1-4 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 21, drawn to a circuit with a reset command detection circuit with narrowly claimed structural features, classified in G06F9/02, G06F17/00 (other than using the terms reset command detection circuit and reset circuit, it is only claiming connections between digital processing equipment without any intended use provided).
II. Claims 6-15, 17-20, and 22, drawn to a battery monitoring system/method which performs a reset function with few structural requirements, classified in G01R31/396 and H01M2010/4271.
Inventions of Group I and Group II are directed to related products (Claims 17-20 are related processes to the products). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct as the applicant has broadened the scope of original group I from the species of battery monitoring with similar structure to that of Claims 6 and 13 of group II to the genus of reset circuitry with much more narrow structural limitations. In addition, Group I has no functional limitations/method steps while Group II has functional limitations/method steps. Group II does not require the structural limitations of Group II to function. Group I does not require the functional limitations/method steps or intended use (battery monitoring) to function. The mode of operations of Group I are able to be used in circuitry which are not used in the battery monitoring of Group II (e.g. LED, display screen reset, etc.). It would not be obvious to one of ordinary skill in the art for the circuitry of Group I to be used in the method described in Group II. The lack of battery monitoring in Group I makes Group II mutually exclusive. Group I broadly requires any circuit with a reset detection and reset circuit but must use the structural limitations newly defined. Group II requires it is used in a battery monitoring circuit and has the ability (capable) of performing the functions in defined in the intended use/functional/method steps. Group II can function without the structural limitations required by Group I. Group I does not require the battery or functional/method steps of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner notes that as opposed to original claims 1-5, the applicant has removed the linking limitations of battery monitoring circuit from Group I and has further narrowly defined structural limitations in new Claims 1-4 and 21. These distinctions make the product of Group I restrictable as Group II does not required the particulars of Group I as claimed for patentability and Group I has utility both by itself and in another materially different combination (e.g. a reset circuit for an LED, display, video camera, etc.).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-4 and 21 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 6-15, 17-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for the allowance of independent Claims 6, 13, and 17 were provided on pages 6-9 of the non-final rejection mailed 3/21/22.
Dependent Claims 7-12, 14, 15, 18-20, and 22 are allowed for their dependence upon allowed independent Claims 6, 13, and 17. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections and Restriction requirement (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859